                                                                                                GOVERNMENT
                    Case 2:17-cr-00587-JMA Document 157-7 Filed 11/11/19 Page 1 of 1 PageID #: 1573
    I                                                                                             EXHIBIT

J
                                                                                                                                                         915b
                                                                                                                                           17 CR 587 (JMA)
    I
    {


    1


    l
I
I
j
l
l
1

I
'I




1




!
!



i

I




                       '   , Roberu V. Kearon - ' ' ,'', .l ::'
                                                               '            '':'it:i'
                           . Deputy PoLice Commissioner             . ,j ,
                             'suf                 .                                     ,


                                  f olk counE,y , Polj.ce Department .,

                               Yaphank, N.Y. 1L790
                                      Re:   fIEERNAIT       AffAfRg BIIREAU Fff.E #93-152
                                        .   ggE   ,   Jartae  C. Burko, thlald *53I
                               Dear Bob;
                                                            €d, encloged le the ori glnal, of                         SEipul aClon
                                                                 rgeant B
                                      Thank you       fot   your courtesy 'and
                                                                                               ,i


                                                                        Vezy                truly    your6,
                                                                        s                    o ROURKE &       AI},IMERMAN
                                                                                                                                      .:..ii..'



                           ?,IS: J h                                                                SPOTA
                           Ene.   .



        . ? .'. !
                                                                                                              ..i'




         !                                                                                                                           ,..    !.. '_   :




        ..:
